Citation Nr: 1019818	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
heart disorder.

2. Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In December 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The issue of entitlement to service connection for a heart 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final decision issued in February 1985, the Board 
denied a claim to reopen a claim of entitlement to service 
connection for a heart disorder.

2. Evidence added to the record since the prior final denial 
in February 1985 is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

The February 1985 Board decision is final; new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a heart disorder.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's claim 
of entitlement to service connection for a heart disorder is 
a full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations as to that claim.

The Veteran contends that his heart disorder first manifested 
in service.  Thus, he contends that service connection is 
warranted for a heart disorder.

In a February 1985 rating decision, the Board denied a claim 
of entitlement to service connection for a cardiovascular 
disorder on the basis that such disorder was not present 
until several years after service and the evidence did not 
reflect a connection between the current disability and 
service.  The Veteran did not appeal this decision.  Thus, 
the February 1985 decision is final.  38 U.S.C.A. § 4005 (c) 
(1982) [38 U.S.C.A. § 7105 (c) (West 2002)]; 38 C.F.R. 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1983) [§§ 3.104, 20.302, 
20.1103 (2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in September 2005; 
thus, the definition of new and material evidence applicable 
to the claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final February 1985 rating decision, the Veteran 
has submitted additional lay statements and VA treatment 
records, including a June 2006 VA treatment record that 
contains an opinion relating the Veteran's heart disorder to 
his military service.  The physician specifically states 
that, because it take years for significant coronary artery 
disease (CAD) to develop, it is likely that the Veteran had 
CAD while in service.  Additionally, a July 2006 letter from 
a registered nurse who attended the Veteran during his 1983 
heart attack indicates that the significance of CAD would 
lead one to believe that the disease process had started 
years prior.  The Board finds that these opinions are both 
new and material to the claim.  

Specifically, at the time of the February 1985 decision, the 
Veteran's service treatment records, VA and private treatment 
records were of record, as well as evidence of post-service 
treatment.  However, the record was lacking evidence of an 
in-service heart disorder and a relationship between the 
Veteran's heart disorder and his military service.  The newly 
received medical opinions satisfy one of these missing 
elements, that is, a nexus to service.  Therefore, the Board 
must conclude that the evidence added to the record since the 
February 1985 denial is both new and material, in that it is 
neither cumulative nor redundant of the evidence of record at 
that time and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a heart disorder.  Thus, the Board finds that 
the evidence received subsequent to the RO's February 1985 
decision is new and material and the requirements to reopen 
the claim of entitlement to service connection for a heart 
disorder have been met.  


ORDER

New and material evidence having been received, the claim to 
reopen the previously denied claim seeking service connection 
for a heart disorder is granted.


REMAND

Although cognizant of the delay that will result, the Board 
finds it necessary to remand the claim.  Specifically, at his 
hearing, the Veteran testified to having received treatment 
at the East Orange VA facility in 1978-1979.  The record does 
not demonstrate that these records were ever requested by the 
RO.  Therefore, the Board determines that a remand is 
required so that these outstanding, relevant treatment 
records may be obtained.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

Accordingly, the case is REMANDED for the following action:

1.	Request all available treatment records 
from the East Orange VA facility dated 
in 1978 and 1979, to include requesting 
retrieval of retired treatment records.  
All requests and responses, positive 
and negative, should be associated with 
the claims file.   

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the December 2008 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


